Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the amendment filed on 2/11/2022, claims 6-21, 25-30 are pending for examination, while claims 1-5, 22-24 are withdrawn.

Effective Filing Date
The instant application contains the following continuity data:
    PNG
    media_image1.png
    146
    693
    media_image1.png
    Greyscale
 
Claims 6-21, 25-20 are directed to subject matter that was introduced for the first time in U.S. Application 14/667,155, filed 3/24/2015.  The previous applications do not disclose an inflatable funnel.  This is disclosed for the first time in U.S. Application 14/667,155 in Fig. 16 and its accompanying disclosure.  Therefore, the earliest disclosure for the subject matter of claims 3/24/2015 and thus the effective filing date for the subject matter of is 3/24/2015.

	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dilator of claims 10, 12 and 25, the governor of claims 13 and 28, the steering mechanism of claims 17 and 30, the ultrasound element of claim 18, the lock of claim 21  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “”steering mechanism…configured to allow at least the distal end of the elongated member to be steered” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0055] only generically and broadly refer to steering as being controlled via a mechanical mechanism.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-15, 17, 18, 20, 21, 25-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunis (US 2011/0264072) in view of Lazeroms et al (US 2013/0296879).
Claim 6. Kunis discloses an assembly for transseptal access ([0010]), comprising: a steerable sheath including an elongated member (12) having a proximal end and a distal end ([0042]); an funnel (24) coupled to and surrounding the elongated member at the distal end (Figs. 1-3), the funnel substantially collapsed against the elongated member in a retracted configuration, the funnel further having an expanded configuration having a proximal end with a first radius and a distal end with a second radius, the second radius greater than the first radius ([0024]); such that the elongated member and the inflatable funnel are configured to be delivered to a septal location (Figs. 1-2; [0025]); and a piercing element (sharp tip of needle 24) movable in distal and proximal directions through the elongated member ([0030], [0034]), the piercing element configured to pierce the septum when the funnel is in the expanded configuration and when the funnel is contacting the septum (Fig. 2; [0025]), the piercing element including an activatable radio frequency (RF) element ([0047], i.e. it is inherent the RF energy is activatable since this can broadly be interpreted as simply turning on and delivering energy to provide the RF heating then turning it off, it is also inherent that if RF heating is provided on the piercing element, a RF element must be provided to thereby deliver 
Kunis fails to disclose the funnel is an inflatable funnel, wherein the expanded configuration is an inflated configuration caused by inflation through an inflation lumen, and such that upon inflation the funnel is configured to transition from the retracted configuration to the inflated configuration, and is stiff when inflated.  However, in a field reasonably pertinent to the problem which Applicant was concerned with, namely, providing a suctioning funnel (cup) to the heart to grasp/draw tissue and subsequently perform a procedure with the grasped tissue, Lazeroms teaches an suction cup (36) (equivalent to the suction funnel 24 of Kunis), having a balloon type structure that is inflatable via an inflation lumen (44) to an expanded configuration by delivering fluid between an inner and outer layer to thereby expand the suction cup ([0038], [0050]).  Like Kunis, this suction cup is for drawing tissue into the cup to subsequently perform a procedure ([0042], [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the funnel of Kunis to inflatable via an inflation lumen as taught by Lazeroms since such a feature allows for a controlled expansion of the funnel ([0050]).  The combination would result in the funnel being stiff when inflated since Lazeroms discloses the construction of the suction cup is like a balloon type structure disclosed in US 7727228, which is incorporated by reference.  It is known in the art that when enough fluid is delivered into an inflatable structure, the structure will become stiff due to the building pressure inside the inflatable structure.  (For example, such as a latex balloon, the latex balloon is soft and collapsible in its unexpanded state but becomes quite stiff when it is inflated to its expanded state).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the first radius is between about 3 French to 10 French and the second radius is between about 2.5 mm and 15 mm ([0011]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Kunis discloses first radius is between about 5 French to 8 French and the second radius is between about 5 mm and 10 mm ([0011]).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Kunis discloses elongated member or the funnel or the piercing element further comprises a radioopaque element ([0030]).
Claim 10. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the assembly further comprises a dilator ([0011], [0034]).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the elongated member has further defined a guidewire lumen therein, the guidewire lumen extending from the proximal end to the distal end ([0011]).
Claim 12. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element (sharp tip of needle 24) is on a distal end of a dilator ([0011]), is hollow ([0031]), or is disposed off-axis relative to an axis of the elongated member ([0044]).
Claim 13. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a governor configured to move the piercing element 
Claim 14. The combination discloses the invention substantially as claimed above, wherein Kunis as modified discloses the inflatable funnel is comprised of a soft durometer polymer ([0030]).
Claim 15. The combination discloses the invention substantially as claimed above, wherein Lazeroms et al discloses the polymer of the inflatable funnel has a memory or an inherent geometric shape, to help the inflatable funnel deploy into the inflated configuration upon inflation ([0041]).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a steering mechanism at or adjacent to a handle of the transseptal assembly, the steering mechanism configured to allow at least the distal end of the elongated member to be steered ([0042]).
Claim 18. The combination discloses the invention substantially as claimed above, wherein Kunis discloses an ultrasound element to visualize transseptal access locations prior to puncture ([0023], [0041]).
Claim 20. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the distal end of the transseptal assembly includes a radioopaque compounded polymer ([0006], [0030]).
Claim 21. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a lock configured to allow movement of the piercing element against the septum while controlling over-extension of the piercing element ([0044], wherein the claimed ‘lock’ is being interpreted as the disclosed ‘governor’ since Applicant has not specific the structure of the lock.  The disclosed governor inhibits the 
Claim 25. Kunis discloses an assembly for transseptal access ([0010]), comprising: a steerable sheath including an elongated member (12) having a proximal end and a distal end ([0042]); and an funnel (24) coupled to and substantially surrounding the elongated member at the distal end (Figs. 1-3), the funnel substantially collapsed against the elongated member in a retracted configuration, the funnel further having an expanded configuration, the expanded configuration having a proximal end with a first radius and a distal end with a second radius, the second radius greater than the first radius ([0024]); and a piercing element (sharp tip of needle 24) including an activatable radio frequency (RF) element ([0047], i.e. it is inherent the RF energy is activatable since this can broadly be interpreted as simply turning on and delivering energy to provide the RF heating then turning it off, it is also inherent that if RF heating is provided on the piercing element, a RF element must be provided to thereby deliver the RF heating) disposed on a dilator ([0011], [0034]) movable in distal and proximal directions through the elongated member ([0030], [0034]), the radio frequency element configured to puncture transseptal tissue when activated ([0047]), such that the funnel provides a stable base for a transseptal puncture to occur (Fig. 2; [0023]), and collapsible during delivery and retraction ([0012], [0046]).
Kunis fails to disclose the funnel is an inflatable funnel, wherein the expanded configuration is an inflated configuration caused by inflation through an inflation lumen, and such that upon inflation the funnel is configured to transition from the retracted configuration to the inflated configuration, and is stiff when inflated.  However, in a field 
Claim 26. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the elongated member or the funnel or the piercing element further comprises a radioopaque element ([0030]).
Claim 27. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element is hollow ([0031]) or is disposed off-axis relative to an axis of the dilator ([0044]).
Claim 28. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a governor configured to move the piercing element against the septum and to inhibit movement of the piercing element past a pre-specified point ([0042], [0044]).
Claim 30. The combination discloses the invention substantially as claimed above, wherein Kunis discloses a steering mechanism at or adjacent to a handle of the transseptal assembly, the steering mechanism configured to allow at least the distal end of the elongated member to be steered (0042]).

Claims 16 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunis in view of Lazeroms et al as applied to claim 6 and 25 above, and further in view of Kabbara (US 5282815).
Claim 16. The combination discloses the invention substantially as claimed above, wherein Kunis as modified discloses the funnel is formed of a soft durometer polymer ([0030]) and Lazeroms et al discloses the inflatable funnel is formed of an inner and outer layer, whereby the inflation medium is provided therebetween ([0038], [0050]) but the combination fails to disclose the inflatable funnel is formed by folding the polymer back on itself.
However, Kabbara teaches an inflatable funnel (17) for use with tissue, wherein the funnel is formed by folding the funnel material back on itself (Fig. 1, 2) resulting in an inner and outer layer, wherein inflation medium is provided therebetween to inflate the funnel from the collapsed configuration (Fig. 1) to an inflated configuration (Fig. 2) (Col. 2, ll. 56-63).  Therefore, it would have been obvious to one of ordinary skill in the 
Claim 29. The combination discloses the invention substantially as claimed above, wherein Kunis as modified discloses the funnel is formed of a soft durometer polymer ([0030]) and Lazeroms et al discloses the inflatable funnel is formed of an inner and outer layer, whereby the inflation medium is provided therebetween ([0038], [0050]) but the combination fails to disclose the inflatable funnel is formed by folding the polymer back on itself.
However, Kabbara teaches an inflatable funnel (17) for use with tissue, wherein the funnel is formed by folding the funnel material back on itself (Fig. 1, 2) resulting in an inner and outer layer, wherein inflation medium is provided therebetween to inflate the funnel from the collapsed configuration (Fig. 1) to an inflated configuration (Fig. 2) (Col. 2, ll. 56-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner and outer layer of the funnel in the combination to be made from folding the material back on itself to form the two layers as taught by Kabbara since such a modification would simply the manufacturing process.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunis in view of Lazeroms et al as applied to claim 6 above, and further in view of Benscoter et al (US 2012/0239069).
Claim 19. The combination discloses the invention substantially as claimed above, wherein Kunis discloses the piercing element (sharp tip of needle 24) is coupled to a tubular element ([0042]) but fails to disclose this tubular element is a reinforced polymer to transmit forces such as a push and pull needed for puncture.
However, in the same field of endeavor, Benscoter et al discloses a transseptal puncturing device, wherein a sharp tip (Fig. 5) (equivalent to piercing element of Kunis) is coupled to a reinforced polymer (reinforced plastic or ABS) to transmit the forces needed for puncture ([0038] discloses needle (128) is formed of a reinforced plastic or ABS (wherein the tip of needle 128 is equivalent to the piercing element of Kunis and the shaft of needle 128 is equivalent to the tubular element that the sharp tip is coupled to in Kunis).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tubular element of Kunis to a reinforced polymer, thereby providing the piercing element coupled to a reinforced polymer tube, as taught by Kunis, to ensure the device has the structural integrity to transmit the forces necessary for puncture without buckling or kinking.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 6-21 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of co-pending application 16/282,366 in view of Lazeroms et al and Kunis.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the co-pending application in other respects.  
The instant application adds the additional feature of the funnel being inflatable absent from the co-pending claims.  However, in a field reasonably pertinent to the problem which Applicant was concerned with, namely, providing a suctioning funnel (cup) to the heart to grasp/draw tissue and subsequently perform a procedure with the grasped tissue, Lazeroms teaches an suction cup (36) (equivalent to the suction funnel 24 of Kunis), having a balloon type structure that is inflatable via an inflation lumen (44) to an expanded configuration by delivering fluid between an inner and outer layer to thereby expand the suction cup ([0038], [0050]).  Like Applicant’s invention, this suction cup is for drawing tissue into the cup to subsequently perform a procedure ([0042], [0044]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the funnel of the co-pending claims to inflatable via an inflation lumen as taught by Lazeroms since such a feature allows for a controlled expansion of the funnel ([0050]).  The combination would result in the funnel 
The instant application adds the additional feature of the piercing element having an activatable radio frequency element absent from the co-pending claims.  However, in the same field of endeavor, Kunis teaches a transseptal puncturing device, wherein the piercing element (sharp tip of needle 24) includes an activatable radio frequency (RF) element ([0047], i.e. it is inherent the RF energy is activatable since this can broadly be interpreted as simply turning on and delivering energy to provide the RF heating then turning it off, it is also inherent that if RF heating is provided on the piercing element, a RF element must be provided to thereby deliver the RF heating).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the co-pending claims with the piercing element including an activatable radio frequency element as taught by Kunis to provide energy in assisting with penetrating a hole in the septum ([0047]).	
	
This is a provisional nonstatutory double patenting rejection.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horrisberger et al (CN 108472475) discloses an inflatable funnel formed by folding the funnel material back on itself;
Kappel et al (US 2014/0358089) discloses an inflatable funnel;
Saadat et al (US 2008/0214889), Saadat et al (US 2008/0015569), Saadat et al (US 2008/0009747), Saadat et al (US 2007/0293724); Saadat (US 2007/0287886) disclose funnels with inflatable features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHERINE M SHI/Primary Examiner, Art Unit 3771